Title: To James Madison from John P. Van Ness, 22 November 1811
From: Van Ness, John P.
To: Madison, James


Sir
State of New York, Novemr. 22d. 1811.
The vacancy in the Office of Controller affords me an opportunity of asking permission to remind you of the wish of the friends of my brother William P. Van Ness that he should hold some respectable appointment under the present Administration. You have some knowledge of that Gentleman; and for any further information in relation to his talents and merit, I beg leave to refer you to Genl. Paulding, Messrs. Porter, Cook and Tracy, of the House of Representatives, from this State. From his impressions as to your disposition towards him, I am persuaded he is not without a hope of some friendly attention of a public nature from you unless you should beleive it would interfere with the public Interest.
My brother, in addition to his professional education, has for some Years been employed in a judicial station; and is now engaged, under a law of this State, in revising & digesting it’s laws. With the highest consideration & respect I am, Sir, your most obedt. hble. Servant
John P. Van Ness
